ACCEPTED
                                                                                                          12-14-00210-CR
                                                                                             TWELFTH COURT OF APPEALS
                                                                                                           TYLER, TEXAS
                                                                                                    7/14/2015 10:53:13 AM
                                                                                                            CATHY LUSK
                                                                                                                   CLERK

                                    CASE NO. 12-14-00210-CR

BOBBIE GRUBBS                                      §               IN THE COURT OF APPEALS
                                                                                     FILED IN
                        APPELLANT                  §                          12th COURT OF APPEALS
                                                   §                               TYLER, TEXAS
VS.                                                §           TWELFTH        7/14/2015
                                                                             COURT    OF10:53:13
                                                                                          APPEALSAM
                                                   §                               CATHY S. LUSK
THE STATE OF TEXAS,                                §                                   Clerk
               APPELLEE                            §                                TYLER, TEXAS

         MOTION FOR LEAVE TO FILE LATE APPELLEE’S BRIEF

  TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

        COMES NOW The State of Texas , Appellee, by and through her District Attorney, Kenneth

B. Florence, and files this motion for leave to file a late Appellee’s Brief. In support of this motion,

Appellee shows the court the following:

                                                   I.

        Appellant was convicted in the 273rd Judicial District Court of Shelby County, Texas, by a

jury, of the offense of Capital Murder. The judge assessed punishment at confinement in the Texas

Department of Criminal Justice Institutional Division, for Life, without the possibility of Parole.

                                                  II.

        The deadline for filing the Appellee’s Brief was July 3, 2015. That date was the official

observance of Independence Day and all county offices were closed. That date has passed.

                                                   III.

        Appellee’s request for an leave to file a late motion for extension of time is based upon the

following facts:

1. Appellee is filing the brief today July 13, 2015, which is only 10 days late.

2. This motion is not opposed by defense counsel.

3. The State has not received any extension of time to file despite requesting one from the Court of
Appeals. (The State has not checked it’s email in box today or yesterday, in order to concentrate on

getting the brief filed.)

4. The elected District Attorney was the only attorney in the office for 4 years, and a new Assistant

District Attorney was just approved effective June 8, 2015.

         Wherefore, Appellee prays the court grant the motion for leave to late file the Appellee’s

Brief.

                                                       Respectfully submitted,



                                                            /s/ Kenneth B. Florence
                                                       KENNETH B. FLORENCE
                                                       TBA # 00790698
                                                       Shelby County Assistant District Attorney
                                                       200 San Augustine Street Suite 12
                                                       Center, Texas 75935
                                                       (936) 598-2489
                                                       (936) 598-4106


                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the State’s Motion for Leave to file a Late

Appellee’s Brief, as related above, was served upon, Stephen Shires, Attorney for Appellant, 123

San Augustine Street, Center, Texas 75935, by facsimile (936) 598-3031 and E-file Texas, on this

the 14th day of July 2015.

                                                         /s/ Kenneth B. Florence
                                                       KENNETH B. FLORENCE